t c summary opinion united_states tax_court peter j tkac petitioner v commissioner of internal revenue respondent docket no 3556-o00s filed date peter j tkac pro_se roger w bracken for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered may not be reviewed by any other court and this opinion should not be cited as authority ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the years in issue - - on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or the collection activity concerned petitioner’s assessed and unpaid income_tax_liability and frivolous income_tax return penalties for the and tax years pursuant to sec_6702 petitioner on date petitioned this court requesting that we vacate respondent’s date determination reguire that respondent conduct a proper collection_due_process_hearing and order respondent to provide petitioner with the documents that petitioner had requested at the time he filed his petition petitioner resided in gaithersburg maryland petitioner on date moved to dismiss on the ground that respondent’s determination is invalid because respondent did not provide petitioner with a hearing as defined in the statute respondent on date before the hearing scheduled for petitioner’s motion moved to dismiss for lack of this court’s jurisdiction and to strike as to the sec_6702 frivolous_return penalties for and at the hearing on the parties’ motions respondent conceded petitioner’s unpaid income_tax_liability if the court otherwise has jurisdiction over a case a full concession by the commissioner as to the amount in dispute does not cause the court to lose jurisdiction the court would not dismiss for lack of jurisdiction but would enter a decision of no tax owed our review of collection_due_process proceedings is limited to cases in which the subject taxes are of a type over which we normally have jurisdiction sec_6330 a and b 114_tc_171 as to petitioner respondent’s determination concerned income_tax and and frivolous_return penalties under sec_6702 the court does not have jurisdiction to review respondent’s determination as it relates to petitioner’s sec_6702 penalties for or see van es v commissioner t cc accordingly we are compelled to grant respondent’s motion to dismiss and to strike this case insofar as it relates to the sec_6702 penalties for lack of our jurisdiction over the subject matter ’ respondent contends that his concession of petitioner’s income_tax_liability obviates the need for us to decide whether petitioner had a proper due process collection hearing and related matters asserted by petitioner petitioner’s motion to dismiss seeks dismissal on the ground that respondent’s determination was for several reasons invalid the only relief that we may provide petitioner is with respect to his income pursuant to sec_6330 petitioner ha sec_30 days after the entry of our order to file an appeal regarding the sec_6702 penalties with the appropriate united_states district_court q4e- tax_liability in that regard because of respondent’s concession petitioner’s motion to dismiss is moot accordingly the court holds that respondent may not collect petitioner’s unpaid and outstanding income_tax_liability for with respect to the notice_of_intent_to_levy issued by respondent as to that year that holding provides petitioner with relief beyond what he asked for in his petition and motion as to the income_tax_liability over which we have jurisdiction to reflect the foregoing an appropriate order and decision will be entered
